Citation Nr: 0717372	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  05-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for high cholesterol.

2.  Entitlement to an increased evaluation for social anxiety 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from August 1992 to 
September 2004.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2004 rating decision by 
the Jackson, Mississippi Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claims for service connection for high cholesterol 
and an increased evaluation for social anxiety disorder 
currently evaluation as 10 percent disabling.

The issue of entitlement to an increased evaluation for 
social anxiety disorder is REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDING OF FACT

High cholesterol, or a disability manifested by high 
cholesterol was not incurred in or aggravated as a result of 
the veteran's military service, nor may it be presumed to 
have been so incurred or aggravated.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
high cholesterol, or a disability manifested by high 
cholesterol have not been met. 38 U.S.C.A. §§ 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of a letter from the RO to the veteran dated in May 
2004.

The May 2004 letter advised the veteran that evidence showing 
a current condition that is linked to a high cholesterol 
diagnosis in-service was necessary to substantiate the claim. 
The letter also described entitlement to service connection 
for certain "presumptive conditions" that are first shown 
after service. The May 2004 letter provided the veteran with 
examples of evidence necessary to support his claim including 
dates and places of medical treatment.  Medical 
authorizations were provided so VA could assist in obtaining 
private medical records. The letter advised the veteran of 
the evidence in the claims file, of VA's duty to obtain 
relevant federal records and that VA would make reasonable 
efforts to obtain private records.  The elements of a claim 
for service connection were also provided in the letter.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Although the RO did not 
advise the veteran of such information, because the claim of 
service connection is being denied, the questions of an 
appropriately assigned evaluation and the effective date for 
a grant of service connection are not relevant.  Proceeding 
with this matter in its procedural posture would not 
therefore inure to the veteran's prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the VA Medical Centers ("VAMC") in 
Jackson, Mississippi where the veteran identified treatment. 
Additionally, the veteran was afforded a VA examination in 
connection with the claim in May 2004.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Merits of the Claim

The veteran seeks service connection for high cholesterol.  
Because this symptom is not a disorder under applicable law, 
the claim will be denied.  

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service. 38 
U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran claims that his high cholesterol, which 
manifested during his military service, should be service 
connected.  The veteran's SMRs show he was diagnosed with 
high cholesterol (hypercholesterolemia) on a laboratory 
report dated May 1997.  He was not placed on medication at 
that time; however, he was instructed on diet and exercise 
and the importance of maintaining a healthy weight.  His 
military separation examination examination dated July 2002 
also shows a diagnosis of hypercholesterolemia.

A May 2004 Compensation and Pension Examination report shows 
the veteran is currently prescribed 40 mg of Zocor.  This is 
an increase from 20 mg following a lipid panel that revealed 
triglycerides of 600 and cholesterol over 300.  The veteran 
denied having any complications associated with the 
hypercholesterolemia and denied any known history of 
cardiovascular disease.  

The examiner performed a comprehensive metabolic panel: 
SGOT/AST elevated at 40, SGPT/ALT elevated at 69, gamma -gt 
elevated at 94, triglycerides elevated at 253, otherwise 
normal.  A urinalysis was also performed with negative 
results.  The diagnosis was hyperlipidemia, on medication.  
The examining physician stated that the veteran shows no 
evidence of any functional limitations associated with 
hypercholesterolemia.  The veteran was noted to have elevated 
AST and ALT, GGT and triglycerides and advised to follow-up 
with his primary care physician for further evaluation. 

Where, in a case like this, the law and not the evidence is 
dispositive, the veteran's claim must be denied because of 
the lack of legal entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1996).  The law limits 
entitlement for service-related diseases and injuries to 
cases where service has resulted in a disability - the first 
prong of a successful claim of service connection.  In the 
absence of proof of a present disability, there is no valid 
claim presented.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
veteran has no current diagnosis of any disability manifested 
by high cholesterol within VA's operating statutes and 
regulations, nor has he submitted competent evidence of such 
a disorder, linked by competent evidence to his military 
service.  See 38 C.F.R. § 3.385 (2006).

Hyperlipidemia is a general term for elevated concentrations 
of any or all of the lipids in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc.  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are not appropriate entities, therefore, 
for the rating schedule.).

The term "disability" as used for VA purposes refers to 
impairment of earning capacity.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  There is no evidence of record to 
suggest that the veteran's high cholesterol causes any 
impairment of earning capacity.  While hyperlipidemia may be 
evidence of underlying disability or may later cause 
disability, service connection may not be granted for a 
laboratory finding.  Nothing in the medical evidence reflects 
that the veteran has a current disability manifested by 
hyperlipidemia.

The Board would need to resort to speculation to find that 
the veteran is disabled, and such does not trigger the 
benefit-of-the-doubt doctrine.  The law provides that service 
connection may not be based on resort to speculation or 
remote possibility. 38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

In reaching this decision, the Board has considered the 
"benefit-of-the-doubt doctrine;" however, as the 
preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for high cholesterol or a disability 
manifested by high cholesterol is not established.


REMAND

The Board has determined that further development of the 
claim is warranted before appellate action may be completed 
in this case in accordance with VA's duty to notify and duty 
to assist imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159. 

The veteran contends that his service-connected social 
anxiety disorder is more severe than currently evaluated and 
that he should receive a higher rating.  He last underwent a 
VA Compensation and Pension Examination ("VAE") in June 
2004.  

In a February 2005 written statement, the veteran stated that 
his condition has increased in severity since his last VA 
examination.  In an April 2007 Statement on behalf of the 
veteran, the veteran's representative stated that the 
veteran's condition had significantly worsened since his last 
VA exam in June 2004.  Therefore, this claim warrants a new 
VA examination to consider the current condition of the 
veteran's social anxiety disorder.  38 C.F.R. § 3.159 (2006); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the veteran 
for a VA psychiatric examination.  The 
entire claims folder, to include a 
complete copy of this remand must be made 
available to, and pertinent documents 
therein reviewed by, the physician 
designated to examine the veteran.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
the additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


